PER CURIAM:
Appellant’s motion for new trial was not ruled within 90 days after it was filed and per Rule 78.06, V.A.M.R., deemed denied on October 28, 1975. Appellant’s notice of appeal was filed November 12, 1975.
The judgment became final on October 28 [Rule 81.05(a), V.A.M.R.] and the notice of appeal was not filed within the ten day period as provided in Rule 81.04, V.A.M.R.
The notice of appeal not having been timely filed, we have no jurisdiction and must dismiss the appeal. Perryman v. Perryman, 507 S.W.2d 671 (Mo.App.1974). It is so ordered.
All concur.
HOGAN, J., not participating.